1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     hannah_labaree@fd.org
5
6    Attorneys for Defendant
     GUILLERMO JOSE LEON RAMIREZ
7
8
                                IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
12   UNITED STATES OF AMERICA,                    )   Case No. 2:19-cr-00012 MCE
                                                  )
13                        Plaintiff,              )   AMENDED STIPULATION REGARDING
                                                  )   EXCLUDABLE TIME PERIODS UNDER
14               vs.                              )   SPEEDY TRIAL ACT; ORDER
                                                  )
15   GUILLERMO JOSE LEON RAMIREZ,                 )   DATE: September 12, 2019
                                                  )   TIME: 10:00 a.m.
16      Defendant.                                )   COURT: Hon. Morrison C. England, Jr.
                                                  )
17                                                )
18
19          1. By previous order, this matter was set for status on September 12, 2019.
20          2. By this stipulation, the defendant now moves to continue the status conference and set
21   for a change of plea hearing for October 10, 2019 at 10:00 a.m., and to exclude time between
22   September 12, 2019, at 10:00 a.m., and October 10, 2019 at 10:00 A.M., under Local Code T4.
23          3. The parties agree and stipulate, and request that the Court find the following:
24          a)         The government has represented that the discovery associated with this case
25          includes more than 100 pages of written discovery, as well as numerous audio and video
26          files and spreadsheets of calls and text messages. All of this discovery has been either
27          produced directly to counsel and/or made available for inspection and copying.
28

                                                       -1-
1          b)     On or about March 20, 2019, the government produced additional audio/video
2          discovery.
3          c)     Counsel for defendant desires additional time review this discovery, to consult
4          with her client, and to otherwise prepare for trial.
5          d)     Counsel for defendant believes that failure to grant the above-requested
6          continuance would deny her the reasonable time necessary for effective preparation,
7          taking into account the exercise of due diligence. In particular, counsel for defendant was
8          in a trial commencing August 19, 2019, and completing August 22, 2019.
9          e)     The government does not object to the continuance.
10         f)     Based on the above-stated findings, the ends of justice served by continuing the
11         case as requested outweigh the interest of the public and the defendant in a trial within
12         the original date prescribed by the Speedy Trial Act.
13         g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
14          et seq., within which trial must commence, the time period of September 12, 2019 to
15          October 10, 2019 at 10:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§
16          3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
17          the Court at defendant’s request on the basis of the Court’s finding that the ends of
18          justice served by taking such action outweigh the best interest of the public and the
19          defendant in a speedy trial.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                     -2-
1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions
2          of the Speedy Trial Act dictate that additional time periods are excludable from the
3          period within which a trial must commence.
4
5    IT IS SO STIPULATED.
6    Dated: September 10, 2019                  Respectfully submitted,
7                                               HEATHER E. WILLIAMS
8                                               Federal Defender

9                                               /s/ Hannah R. Labaree
                                                HANNAH R. LABAREE
10                                              Assistant Federal Defender
11
     DATED: September 10, 2019                  MCGREGOR W. SCOTT
12                                              United States Attorney

13                                              /s/ David Spencer
                                                DAVID SPENCER
14                                              Assistant United States Attorney
                                                Attorney for Plaintiff
15
16
17
18                                              ORDER
19
           IT IS SO ORDERED.
20
     Dated: September 13, 2019
21
22
23
24
25
26
27
28

                                                   -3-
